Citation Nr: 1446449	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-39 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for liposarcoma, to include as a result of toxic herbicide and ionizing radiation exposure.

2. Entitlement to service connection a residuals of a splenectomy, as secondary to liposarcoma.

3. Entitlement to service connection for residuals of a muscle resection, as secondary to liposarcoma.

4. Entitlement to service connection for residuals of a colon resection, as secondary to liposarcoma.

5. Entitlement to service connection for residuals of a nephrectomy, as secondary to liposarcoma.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1988.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  During the current appeal in May 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of those proceedings has been associated with the file.  

Since this claim was certified on appeal, the Veteran has submitted additional evidence which has not been considered by the RO.  However, he has waived RO consideration of that evidence, and the Board may proceed in adjudication of his claims.  38 C.F.R. § 20.1304(c) (2013).

In an August 2011 decision, the Board reopened the Veteran's previously denied claim for service connection for liposarcoma, but denied the underlying claim for service connection for this disability.  As service connection for liposarcoma was not warranted, the Board denied the remaining issues on appeal-entitlement to service connection for residuals of a splenectomy, residuals of a muscle resection, residuals of a colon resection, and residuals of a nephrectomy, all as secondary to liposarcoma.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in August 2012 and remanded the case in order further development, pursuant to a Joint Motion.  The Veteran was also granted leave to present additional evidence.

In compliance with the Court's instructions, the appeal was remanded by the Board in January 2013 and, for the reasons stated below, is again REMANDED to the RO.  VA will notify the Veteran if further action is required.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  


REMAND

This appeal was previously remanded by the Board in January 2013 for additional development.  As was noted in that Remand, the Veteran served in the United States Air Force from July 1967 to April 1988, and has been treated for metastatic dedifferentiated retroperitoneal liposarcoma since 1999.  This treatment involved resections of cancerous growths in 1999, 2002, and 2009, as well as chemotherapy.  In September 2007, he submitted a claim seeking service connection for this disorder, as well as for the residuals he experiences following resections of portions of the surrounding musculature, colon, spleen and kidneys.   

As part of the January 2013 Remand, the Board instructed the RO to forward the Veteran's information to the appropriate organizations, to include the Defense Threat Reduction Agency (DTRA), to obtain a dose estimate of exposure.  38 C.F.R. § 3.311(a); VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV.ii.2.1.H.32 (December 26, 2012).  If such a dose estimate is obtainable, the claim was to be forwarded to the Under Secretary for Benefits for consideration under 38 C.F.R. §§ 3.311(b) and (c). 

Review of the evidence of record indicates that the requirements of the January 2013 Remand were not fulfilled.  Specifically, the RO never received a response from the DTRA, and a supplemental statement of the case was never issued before returning the appeal to the Board.  As there has not been substantial compliance with the January 2013 Remand, the claim must be returned to the RO for the necessary development.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  The case is accordingly REMANDED for the following action:
 
1.  Afford the Veteran the opportunity to submit any additional evidence that he may wish to submit, including any information related to his claimed herbicide and ionizing radiation exposure, as well as any non-VA treatment he has received for his claimed disorders which has not already been associated with the claims folder.  [If the Veteran has received treatment from any VA facility, such record should also be acquired.]  

2.  Once all information is received, forward this information to the DTRA to determine the estimated type and amount of ionizing radiation that the Veteran was exposed to while stationed at Johnston Atoll.  

Based on the DTRA response, the RO should undertake all necessary development regarding the potential effect of such ionizing radiation exposure on his liposarcoma.  In particular, if the DTRA determines that the Veteran was exposed to ionizing radiation while in service, the claims folder should be forwarded to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(b), (c).  

3.  When the above development is completed, as well as any other development listed in the January 2013 Remand that may have not yet been completed, readjudicate the issues on appeal (as are listed on the title page of this Remand).  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

